Citation Nr: 0106686	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left wrist 
synovitis with early degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left hand shell fragment 
wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO) which denied service connection for left wrist 
synovitis, with early degenerative joint disease, and 
declined to grant an evaluation of greater than 10 percent 
for service-connected residuals of a left (major) hand shell 
fragment wound.


FINDING OF FACT

The veteran's left wrist synovitis with early degenerative 
joint disease is shown to be likely linked to in-service left 
hand injury.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his left wrist disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records indicate that the veteran sustained a 
shell fragment wound to the left hand in June 1967.  He had 
surgery in September 1967 after persistent complaints of pain 
and numbness in the third and fourth fingers and the palm of 
the left hand.  An October 1967 notation indicates that the 
surgical wounds were healing well, but that the he continued 
to exhibit his pre-operative symptoms.  A consultation report 
dated in late October 1967 indicates that he regained full 
function of the left hand and was able to return to full 
duty.  A September 1968 service discharge examination 
indicates that the upper extremities were normal.  

An April 1969 radiologic report indicates two small metallic 
fragments in the palm of the left hand anterior to the 
proximal shaft of the third metacarpal bone.  The report 
indicates no evidence of bone damage.  

In a March 1981 letter from the veteran, he asserted that he 
has continued pain and other symptoms such as weakness and an 
inability to be fully productive at work.  A March 1981 
letter from a colleague at his workplace recounts that the 
veteran has had trouble at work at a paper mill, which 
entails manual labor.  On several occasions, he noticed the 
veteran rubbing his hand and "showing signs of pain."  

An October 1998 radiologic report indicates no significant 
bone abnormalities and that wrist joint spaces appear 
maintained.  

An October 1998 VA medical examination report reflects that 
left wrist flexion of zero to 80 degrees, extension of zero 
to 60 degrees, radial deviation of zero to 15 degrees, ulnar 
deviation of zero to 45 degrees, forearm pronation of zero to 
90 degrees, and supination of zero to 90 degrees.  The 
examiner found slight carpal tunnel signs in the left wrist.  
No swelling of the wrist was noted.  

The examiner diagnosed chronic synovitis and early 
degenerative arthritis in the left wrist with a 30 percent 
decrease in range of motion.  The wrist condition disability 
entails slight degenerative squaring at the edges of the 
joint.  The examiner opined that this condition is at least 
partially related to immobilization following the in-service 
left hand injury.  

An October 1998 neurologic examination report reveals no 
Tinel's disease at the carpal or cubital tunnels. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  Moreover, where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  In Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), it was stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As set forth above, the veteran was diagnosed with chronic 
synovitis and degenerative arthritis in the left wrist with a 
30 percent decrease in range of motion.  The examiner stated 
that the condition is at least partially related to his in-
service shrapnel fragment wound to the left hand.  Thus, 
resolving the benefit of any doubt in the veteran's favor, 
his left wrist disability, to include synovitis and 
degenerative joint disease, stems from an in-service left 
hand injury.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a)

ORDER

Service connection for left wrist synovitis with degenerative 
joint disease is granted, subject to the law and regulations 
governing the payment of monetary awards.


REMAND

As noted above, the veteran sustained a shell fragment wound 
to the left hand in June 1967.  He complained of pain and 
numbness in the third and fourth fingers of the left hand and 
the palm of the left hand, and had left hand surgery in 
September 1967.  The service medical records indicate that he 
continued to complain of the above symptoms even following 
surgery.  

An April 1969 radiologic report indicates the presence of two 
small metallic fragments in the palm of the left hand.  

An October 1998 radiologic report indicates mild 
osteoarthritis of the distal interphalangeal joints.  Pain, 
tenderness, and loss of motion were indicated in an October 
1998 orthopedic examination report.  An October 1998 
neurologic examination revealed digital neuropathy.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3A, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A), VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim.  This includes informing the veteran of all the 
evidence needed to support his claim.  Additionally, VA must 
assist claimants in obtaining government and private records, 
and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

In this case, clarification is needed with respect to both 
the neurologic and orthopedic assessments.  Although 
comprehensive examination and detailed opinions are necessary 
with respect to the veteran's left hand disability, the Board 
requires specific information relative to the neurological 
aspects of the veteran's pain, numbness, and weakness.  
Regarding the orthopedic examination, the Board requires a 
clearer picture of his left hand range of motion and muscle 
impairment.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000), 00-92 (Dec. 13, 2000), 
and 01-02 (Jan. 9, 2001), as well as any 
pertinent guidance provided by VA, 
including, among other things, final 
regulations, General Counsel precedent 
opinions, and pertinent court decisions 
that are subsequently issued.  

2.  The RO should arrange for VA medical 
examination of the veteran by a 
neurologist and an orthopedist.  The 
claims folder and a separate copy of this 
remand must be made available to each of 
the examiners and reviewed by each.  The 
orthopedic and neurologic examiners are 
requested to identify the nature, 
frequency, duration and severity of all 
manifested orthopedic and neurologic 
symptoms attributable to the veteran's 
left hand disability, to include comment 
as to any resulting pain and/or 
functional loss, and provide an opinion 
as to whether the physical limitations 
claimed by the veteran are consistent and 
proportionate to the pathology shown on 
examination and in the evidence of 
record.  The orthopedic examiner should 
assess the specifics of limitation of 
motion, if any, to include whether any 
limitation of motion prevents flexion of 
the fingertips to within two inches of 
the median transverse fold of the left 
palm as well the affects of scarring.  
The neurologic examiner should discuss 
whether nerve damage, if any, is related 
to the veteran's in-service left hand 
shrapnel wound and/or surgery and whether 
subjective complaints of pain, numbness, 
and weakness are etiologically related to 
his in-service injury and/or surgery.  
The two examiners are additionally 
requested to comment on the impact of the 
veteran's service-connected left hand 
disability and to opine whether any other 
currently diagnosed manifestations are 
etiologically related to his service-
connected left hand disability.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of entitlement to an increased 
rating for service-connected residuals of a left hand shell 
fragment wound.  If the benefit sought on appeal remains 
denied the veteran should be furnished a supplemental 
statement of the case and be given the opportunity to 
respond.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

